Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

LOGO [g25737img001.jpg]

 

TERM LOAN AND

SECURITY AGREEMENT

 

dated as of September 19, 2005

 

between

 

MERRILL LYNCH CAPITAL,

 

a division of Merrill Lynch Business Financial Services Inc.,

as Lender,

 

and

 

BRONCO DRILLING COMPANY, INC.,

 

as Borrower

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS    1             Section 1.1    Specific Terms    1
            Section 1.2    Other Terms    8             Section 1.3    UCC
Filing    8             Section 1.4    Computations of Time; Other Definitional
Provisions    8 ARTICLE II. THE LOAN    8             Section 2.1    Commitment
   8             Section 2.2    Note    8             Section 2.3    Conditions
of Lender’s Initial Obligation    8             Section 2.4    Conditions
Precedent to Subsequent Loan Advances    9             Section 2.5    Use of
Loan Proceeds    9             Section 2.6    Commitment Fee    9
            Section 2.7    Mandatory Prepayment    9 ARTICLE III. GENERAL
PROVISIONS    10             Section 3.1    Representations and Warranties    10
            Section 3.2    Financial and Other Information    13
            Section 3.3    Other Covenants    14             Section 3.4   
Collateral.    18             Section 3.5    Events of Default    23
            Section 3.6    Remedies.    24             Section 3.7   
Miscellaneous.    27

 

Exhibits: A    -    Collateral B    -    Certificate of Compliance C    -   
Promissory Note D    -    Guaranty

 

i



--------------------------------------------------------------------------------

LOGO [g25737img002.jpg]   TERM LOAN AND SECURITY AGREEMENT

 

TERM LOAN AND SECURITY AGREEMENT dated as of September 19, 2005, between BRONCO
DRILLING COMPANY, INC., a corporation organized and existing under the laws of
the State of Delaware having its principal office at 14313 North May Avenue,
Suite 100, Oklahoma City, Oklahoma 73134 (together with its successors and
permitted assigns, “Borrower”), and MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., a corporation organized and existing
under the laws of the State of Delaware having its principal office at 222 North
LaSalle Street, 16th Floor, Chicago, Illinois 60601 (together with its
successors and assigns, “Lender”).

 

In consideration of $10, other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the covenants and agreements
herein contained, Borrower and Lender hereby agree as follows, intending to be
legally bound:

 

ARTICLE I. DEFINITIONS

 

Section 1.1 Specific Terms. In addition to terms defined elsewhere in this Loan
Agreement, when used herein the following terms shall have the following
meanings:

 

“Adverse Environmental Condition” means (i) the existence or the continuation of
the existence of an Environmental Contamination (including, without limitation,
a sudden or non-sudden accidental or non-accidental Environmental
Contamination), or exposure to any substance, chemical, material, pollutant,
Hazardous Substance, odor or audible noise or other release or emission in, into
or onto the environment (including without limitation, the air, ground, water or
any surface) at, in, by, from or related to any Collateral, (ii) the
environmental aspect of the transportation, storage, treatment or disposal of
materials in connection with the operation of any Collateral, or (iii) the
violation, or alleged violation, of any Environmental Law, permits or licenses
of, by or from any governmental authority, agency or court relating to
environmental matters connected with any of the Collateral.

 

“Applicable Law” means all laws, judgments, decrees, ordinances and regulations
and any other governmental rules, orders and determinations and all requirements
having the force of law, now or hereafter enacted, made or issued, whether or
not presently contemplated, including (without limitation) compliance with all
requirements of zoning laws and labor laws, compliance with which is required
with respect to the Collateral, whether or not such compliance shall require
structural, unforeseen or extraordinary changes to any of the Collateral or the
operation, occupancy or use thereof.

 

“Bankruptcy Event” means any of the following: (i) a proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
liquidation, winding up or receivership law or statute shall be commenced, filed
or consented to by any Credit Party; or (ii) any such proceeding shall be filed
against any Credit Party and shall not be dismissed or withdrawn within sixty
(60) days after filing; or (iii) any Credit Party shall make a general
assignment for the benefit of creditors; or (iv) any Credit Party shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due; or (v) any Credit Party shall be adjudicated a bankrupt or
insolvent; or (vi) any Credit Party shall take advantage of any other law or
procedure for the relief of debtors or shall take any action for



--------------------------------------------------------------------------------

the purpose of or with a view towards effecting any of the foregoing; or (vii) a
receiver, trustee, custodian, fiscal agent or similar official for any Credit
Party or for any substantial part of any of their respective property or assets
shall be sought by such Credit Party or appointed.

 

“Base Location” means the physical location of the Collateral when it is not
under contract, mobilizing or de-mobilizing, which Base Location is set forth on
Exhibit A attached hereto.

 

“Business Day” means any day other than a Saturday, a Sunday, and any day on
which banking institutions located in the State of Illinois are authorized by
law or other governmental action to close.

 

“Certificate of Compliance” means a duly executed certificate, in substantially
the same form as Exhibit B attached hereto, of the president, chief financial
officer or chief executive officer of Borrower, certifying as to the matters set
forth in such certificate.

 

“Closing Date” means the date upon which all conditions precedent to Lender’s
obligation to make the first advance under the Loan shall have been met or
waived to the satisfaction of Lender.

 

“Collateral,” wherever located, means (i) the thirty-three (33) Rigs referred-to
on Exhibit A attached hereto, which Collateral includes replacements,
accessories, additions, accessions, appurtenances, and substitutions to any of
the foregoing; all records relating in any way to the foregoing (including,
without limitation, any computer software, whether on tape, disk, card, strip,
cartridge or any other form); and all products and proceeds of any of the
foregoing (including without limitation, insurance payable by reason of loss or
damage to the foregoing), and (ii) all of Borrower’s now owned as well as
hereafter acquired parts equipment and inventory that do not customarily bear
serial numbers; and all products and proceeds of any of the foregoing
(including, without limitation, insurance payable by reason of loss or damage to
the foregoing). As of the date of this Agreement, Collateral includes the
Operating Rigs described on Exhibit A-1 and parts Collateral includes the yard
inventory described on Exhibit A-2.

 

“Commitment Expiration Date” means December 31, 2005 at 2:00 p.m.

 

“Commitment Fee” means a fully-earned, non-refundable facility fee of $250,000,
of which $100,000 has already been paid by Borrower to Lender.

 

“Credit Party” and “Credit Parties” means, individually or collectively, the
Borrower and all Guarantors.

 

“Default” means either an “Event of Default” as defined in Section 3.5 hereof,
or an event which with the giving of notice, passage of time, or both, would
constitute such an Event of Default.

 

“Default Rate” means an annual interest rate equal to the lesser of (i) five
percentage points over the Interest Rate or (ii) the highest interest rate
permitted to be contracted for, charged, reserved, taken or received by
applicable law.

 

-2-



--------------------------------------------------------------------------------

“Environmental Claim” means any accusation, allegation, notice of violation,
claim, demand, abatement or other order on direction (conditional or otherwise)
by any governmental authority or any Person for personal injury (including
sickness, disease or death), tangible or intangible property damage, damage to
the environment or other adverse affects on the environment, or for fines,
penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

“Environmental Contamination” means any actual or threatened release, spill,
emission, leaking, pumping, injection, presence, deposit, abandonment, disposal,
discharge, dispersal, leaching or migration into the indoor or outdoor
environment, or into or out of any of the Collateral, including, without
limitation, the movement of any Hazardous Substance or other substance through
or in the air, soil, surface water, groundwater or property which is not in
compliance with applicable Environmental Laws.

 

“Environmental Law” means any present or future federal, foreign, state or local
law, ordinance, order, rule or regulation and all judicial, administrative and
regulatory decrees, judgments and orders, pertaining to health, industrial
hygiene, the use, disposal or transportation of Hazardous Substances,
Environmental Contamination, or pertaining to the protection of the environment,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”) (42 U.S.C. §9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. §1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean Air Act (42
U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §1361
et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.), the
Hazardous and Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these laws
have been or may be amended or supplemented, and any successor thereto, and any
analogous foreign, state or local statutes, and the rules, regulations and
orders promulgated pursuant thereto.

 

“Environmental Loss” means any loss, cost, damage, liability, deficiency, fine,
penalty or expense (including, without limitation, reasonable attorneys’ fees,
engineering and other professional or expert fees), investigation, removal,
cleanup and remedial costs (voluntarily or involuntarily incurred) and damages
to, loss of the use of or decrease in value of the Collateral arising out of or
related to any Adverse Environmental Condition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“Event of Loss” means the occurrence whereby any tangible Collateral having a
value in excess of $250,000 or more is damaged beyond repair, lost, totally
destroyed or confiscated.

 

“Fixed Charge Coverage Ratio” has the meaning assigned to it in Section 3.3(i).

 

“GAAP” means the generally accepted accounting principles in effect in the
United States of America from time to time.

 

-3-



--------------------------------------------------------------------------------

“General Funding Conditions” means (A) each of the following conditions to the
first Loan advance by Lender hereunder: (i) no Default or Event of Default shall
have occurred and be continuing or would result from the making of any such loan
or advance hereunder by Lender; (ii) there shall not have occurred and be
continuing any Material Adverse Effect and Lender shall continue to be satisfied
with the financial condition of Borrower; (iii) all representations and
warranties of all of the Credit Parties herein or in any of the Loan Documents
shall then be true and correct in all material respects (except those that
relate to a specific date and were true and correct on such date); (iv) Lender
shall have received this Loan Agreement and all of the other Loan Documents duly
executed, and filed or recorded or in a form suitable for filing and recording
where applicable, all of which shall be in form and substance satisfactory to
Lender; (v) the Commitment Fee shall have been paid in full; (vi) Lender shall
have received evidence satisfactory to it as to the ownership of the Collateral
and the perfection and priority of Lender’s Liens and security interests
thereon, (vii) Lender shall have received evidence satisfactory to it of the
insurance required hereby or by any of the Loan Documents; (viii) Lender shall
have received (1) resolutions of the Board of Directors of each Credit Party
authorizing the Loan and any Guaranty and the execution, delivery and
performance of the Loan Documents, (2) an incumbency certificate of and each
Credit Party, (3) governmental certificates of good standing and existence of
each Credit Party, (4) certified articles of incorporation or other formation
document and bylaws or other operating agreement or regulations of each Credit
Party and (5) an opinion of Borrower’s counsel covering matters as are customary
in loan transactions and covering such additional matters as Lender may
reasonably request; and (ix) any additional conditions, information and/or other
documents as requested by Lender with respect to the transactions contemplated
hereby shall have been met to the reasonable satisfaction of Lender, and (B)
each of the following conditions to any subsequent Loan advance made by Lender
hereunder: (i) no Default or Event of Default shall have occurred and be
continuing or would result from the making of any such loan or advance hereunder
by Lender; (ii) there shall not have occurred and be continuing any Material
Adverse Effect; (iii) all representations and warranties of Borrower herein or
in any of the Loan Documents shall then be true and correct in all material
respects (except those that relate to a specific date and were true and correct
on such date); and (iv) Lender shall have received evidence satisfactory to it
as to the description and ownership of any additional Rigs being financed with
such advance and the perfection and priority of Lender’s Liens and security
interests thereon.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): (i) to purchase or repurchase any such primary obligation; (ii)
to advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) to indemnify the owner of such primary obligation against
loss in respect thereof.

 

“Guarantor” means each Person obligated under a guaranty, endorsement or other
undertaking by which such Person guarantees or assumes responsibility in any
capacity for the payment or performance of any of the Obligations.

 

-4-



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty of even date herewith delivered by Borrower’s
Subsidiaries, substantially in the form of Exhibit D hereto;

 

“Hazardous Substances” means and includes hazardous substances as defined in
CERCLA; oil of any kind, petroleum products and their by-products, including,
but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

“Indebtedness” of any Person means (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than forty-five (45 days past due); (ii) all obligations
evidenced by notes, bonds, debentures or similar instruments; (iii) all
indebtedness created or arising under any conditional sale or other title
retention agreements with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (iv)
all capital lease obligations; (v) all Guaranteed Indebtedness; (vi) all
Indebtedness referred to in clauses (i), (ii), (iii), (iv) or (v) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
(vii) the Obligations; and (viii) all liabilities under Title IV of ERISA.

 

“Interest Rate” has the meaning given such term in the Note.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, Lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means a term installment loan in an amount not to exceed $50,000,000
made, or to be made, pursuant to this Loan Agreement.

 

“Loan Agreement” means this agreement as titled in the initial paragraph hereof.

 

“Loan Documents” means this Loan Agreement, the Note, the Guaranty, any
indenture, and all other security and other instruments, assignments,
certificates, certifications and agreements of any kind relating to any of the
Obligations, whether obtained, authorized, authenticated, executed, sent or
received concurrently with or subsequent to this Loan Agreement, or which
evidence the creation, guaranty or collateralization of any of the Obligations
or the granting or perfection of Liens or security interests upon any Collateral
or any other collateral for the Obligations, including any modifications,
amendments or restatements of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Loan Purpose” means the purpose for which the proceeds of the Loan will be
used; to wit: (i) to replenish working capital to be used for general business
purposes, (ii) to finance improvements to, and refurbishment of, Rigs, and (iii)
acquire additional Rigs.

 

“Location of Tangible Collateral” means the physical location of the Collateral
is located when it is not at its Base Location.

 

“Material Adverse Effect” means any act, event, condition or circumstance which
materially and adversely changes or affects the business, operations, condition
(financial or otherwise), performance or assets of any Credit Party, the ability
of any Credit Party to perform its obligations under any Loan Document to which
it is a party or by which it is bound or the enforceability of any Loan
Document.

 

“Maturity Date” means January 1, 2011.

 

“Measurement Date” means a calendar quarter-end.

 

“Net OLV” means the appraised orderly liquidation value of any particular item
of Collateral, minus the fair market value of tubulars, minus an amount equal to
ten percent of the appraised orderly liquidation value (being an estimate of the
cost of marshalling, storage, make-ready and sale expenses). For purposes of
calculating the amount of Loan advances, only the Net OLV of Operating Rig
Collateral shall be used.

 

“Note” has the meaning given in Section 2.2.

 

“OFAC” has the meaning given in Section 3.7(s).

 

“Obligations” means all present and future liabilities, indebtedness and
obligations of Borrower to Lender, howsoever created, arising or evidenced,
whether now existing or hereafter arising, whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary or joint or several,
and, without limiting the generality of the foregoing, shall include principal,
accrued interest (including without limitation interest accruing after the
filing of any petition in bankruptcy), all advances made by or on behalf of
Lender under the Loan Documents, collection and other costs and expenses
incurred by or on behalf of Lender, whether incurred before or after judgment,
and all present and future liabilities, indebtedness and obligations of Borrower
under the Note issued pursuant hereto and this Loan Agreement.

 

“Operating Rig Collateral” means Operating Rigs in the Collateral pool.

 

“Operating Rigs” means Rigs that are operating or are fully capable of operation
and meet customary industry standards for Rigs under contract for drilling.

 

“Participant” has the meaning assigned to it in Section 3.7(t).

 

“Permitted Liens” means (i) Liens for current taxes not yet due and payable,
other statutory and non-consensual Liens arising in the ordinary course of
business for sums not

 

-6-



--------------------------------------------------------------------------------

due, and, if Lender’s rights to and interest in the Collateral would not be
materially and adversely affected thereby, any such Liens for taxes or other
non-consensual Liens arising in the ordinary course of business being contested
in good faith by appropriate proceedings and so long as adequate reserves are
maintained with respect to such Liens and available to Borrower for the payment
of such taxes or other non-consensual Liens; (ii) Liens in favor of Lender; and
(iii) any other Liens expressly permitted herein or in writing by Lender.

 

“Person” means any natural person and any corporation, partnership (general,
limited or otherwise), limited liability company, trust, association, joint
venture, governmental body or agency or other entity having legal status of any
kind.

 

“Prospectus” means Borrower’s August 16, 2005 Prospectus pursuant to which
Borrower offered to the public 5,100,000 shares of its common stock.

 

“Restricted Payment” means (i) the declaration or payment of any dividend or the
incurrence of any liability to make any other payment or distribution of cash or
other property or assets on or in respect of Borrower’s or any other Credit
Party’s Stock; (ii) any payment or distribution made in respect of any
subordinated Indebtedness of Borrower or any other Credit Party in violation of
any subordination or other agreement made in favor of Lender; (iii) any payment
on account of the purchase, redemption, defeasance or other retirement of
Borrower’s or any other Credit Party’s Stock or any other payment or
distribution made in respect of any thereof, either directly or indirectly; or
(iv) any payment, loan, contribution, or other transfer of funds or other
property to any stockholder of Borrower or any other Credit Party.

 

“Rig” means a drilling rig and its substructure, engine, braking system, drill
pipe, drill collar and related equipment and parts (including spare parts
related to such Rig); provided, however, that the lack of, or inability to
obtain drill pipe, does not mean such rig or rigs are not operable or are
excluded from the definition of Operating Rig.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“Subordinated Debt” has the meaning assigned to such term in Section 3.3(m).

 

“Subsidiary” means as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding equity ownership interests having voting rights as of any applicable
date of determination, shall be owned directly, or indirectly through one or
more Subsidiaries, by such parent entity.

 

“Total Debt to EBITDA Ratio” has the meaning assigned to it in Section 3.3(i).

 

“Trigger Date” shall have the meaning assigned to such term in Section 3.4(j).

 

-7-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code of Illinois as in effect in
Illinois from time to time.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001).

 

Section 1.2 Other Terms. Except as otherwise defined herein, all terms used in
this Loan Agreement which are defined in the UCC shall have the meanings set
forth in the UCC and accounting terms not defined herein shall have the meaning
ascribed to them in GAAP.

 

Section 1.3 UCC Filing. Borrower hereby authorizes Lender to file a record or
records (as defined or otherwise specified under the UCC), including, without
limitation, financing statements, in all jurisdictions and with all filing
offices as Lender may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to Lender herein. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as Lender may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to Lender herein. Borrower agrees
not to file any corrective or termination statements or partial releases with
respect to any UCC statements filed by Lender pursuant to this Loan Agreement
without Lender’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

Section 1.4 Computations of Time; Other Definitional Provisions. In this Loan
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” mean “to but excluding.” References in
the Loan Agreement to any contract or agreement shall be a reference to such
contract or agreement as the same may be amended, amended and restated,
supplemented, renewed, extended, or otherwise modified from time to time in
accordance with its terms.

 

ARTICLE II. THE LOAN

 

Section 2.1 Commitment. Subject to the terms and conditions hereof, Lender
hereby agrees to make the Loan to Borrower in multiple advances from the Closing
Date through the Commitment Expiration Date for the Loan Purpose or as otherwise
allowed by Section 2.4, and Borrower agrees to borrow all amounts from Lender
necessary to satisfy the Loan Purpose or as otherwise allowed by Section 2.4.

 

Section 2.2 Note. The Loan will be evidenced by and repayable in accordance with
that certain Promissory Note No. 1 executed of even date herewith by Borrower
payable to the order of Lender in the original principal amount of
$50,000,000.00 and issued pursuant to this Loan Agreement, the form of which is
attached hereto as Exhibit C (the “Note”). The Note is hereby incorporated as a
part hereof as if fully set forth herein.

 

Section 2.3 Conditions of Lender’s Initial Obligation. The Closing Date and
Lender’s obligation to make the initial advance under Loan on the Closing Date
are subject to the prior fulfillment or waiver by Lender of each of the
following conditions: (a) Lender shall have received a written request from
Borrower that an advance under the Loan be funded in accordance with the terms
hereof, together with a written direction from Borrower as to the method of
payment and payee(s) of the proceeds of the initial advance under the Loan,
which request and direction shall have

 

-8-



--------------------------------------------------------------------------------

been received by Lender not less than two (2) Business Days prior to any
requested funding date and shall identify the Rigs included in establishing the
Net OLV of the Operating Rig Collateral; (b) Lender shall have received a copy
of invoices, bills of sale, payoff letters or other applicable evidence
reasonably satisfactory to it that the proceeds of the Loan will satisfy or
fulfill the Loan Purpose; (c) the Commitment Expiration Date shall not then have
occurred; the Net OLV of Operating Rig Collateral shall not exceed 60% of the
requested advance; and (d) each of the General Funding Conditions shall then
have been met or satisfied to the reasonable satisfaction of Lender.

 

Section 2.4 Conditions Precedent to Subsequent Loan Advances. Lender’s
obligation to make any Loan advance after the initial advance is in each case
subject to the prior fulfillment or waiver by Lender of each of the following
conditions: (a) Lender shall have received a written request from Borrower that
an advance be funded in accordance with the terms hereof, together with a
written direction from Borrower as to the method of payment and payee(s) of the
proceeds of such advance, which request and direction shall have been received
by Lender not less than three (3) Business Days prior to any requested funding
date and shall identify the Rigs included in establishing the Net OLV of the
Operating Rig Collateral; (b) the Commitment Expiration Date shall not then have
occurred; (c) each of the General Funding Conditions shall then have been met or
satisfied to the reasonable satisfaction of Lender; (d) with respect to each
Operating Rig in respect of which an advance is requested (i) such Rig shall not
have been covered by any prior advance, (ii) the amount of the advance shall not
exceed 60% of the Net OLV of such Operating Rig, (iii) such Rig shall be an
Operating Rig, and (iv) Lender shall have received such appraisals or
re-appraisals of the Collateral from valuation sources acceptable to it as it
may require shall have received evidence satisfactory to it that Borrower owns
such Rig, free and clear of any Liens other than the Permitted Liens; and (e)
after giving effect to the requested advance, the aggregate amount outstanding
on the Loan shall not exceed 60% of the Net OLV of the Operating Rig Collateral.

 

Section 2.5 Use of Loan Proceeds. The proceeds of the Loan shall be used by
Borrower solely for a Loan Purpose, or, with the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, for other lawful business purposes of Borrower not prohibited hereby.
Borrower agrees that under no circumstances will the proceeds of the Loan be
used: (a) for personal, family or household purposes of any Person whatsoever,
or (b) to purchase, carry or trade in securities, or repay debt incurred to
purchase, carry or trade in securities, or (c) unless otherwise consented to in
writing by Lender, to pay any amount to Merrill Lynch and Co., Inc. or any of
its subsidiaries, other than Merrill Lynch Bank USA, Merrill Lynch Bank & Trust
Co. or any subsidiary of either of them (including Lender and Merrill Lynch
Credit Corporation).

 

Section 2.6 Commitment Fee. In consideration of the agreement by Lender to
extend the Loan to Borrower in accordance with and subject to the terms hereof,
Borrower has paid or shall, on or before the Closing Date pay, the Commitment
Fee to Lender. Borrower acknowledges and agrees that the Commitment Fee has been
fully earned by Lender, and that it will not under any circumstances be
refundable. In the event Borrower fails to request a Loan advance on or prior to
the Commitment Expiration Date, any unpaid Commitment Fee will be payable on the
Commitment Expiration Date.

 

Section 2.7 Mandatory Prepayment. If, at any time and from time to time during
the term of the Loan, the Net OLV of the operating and operational Rig
(including Collateral their related rig equipment, parts and tools) exceeds 60%
of the then outstanding principal balance of the Loan, Borrower shall, upon five
(5) Business Days notice from Lender, prepay the Loan to the extent of such
excess.

 

-9-



--------------------------------------------------------------------------------

ARTICLE III. GENERAL PROVISIONS

 

Section 3.1 Representations and Warranties. Borrower represents and warrants to
Lender that:

 

(a) Organization and Existence. Borrower is a corporation, duly organized and
validly existing in good standing under the laws of its jurisdiction of
incorporation, which is Delaware; the organizational number assigned to Borrower
by such jurisdiction is 3975435; Borrower is qualified to do business and in
good standing in each other jurisdiction where the nature of its business or the
property owned by it make such qualification necessary except where the failure
to so qualify would not reasonably be expected to have a Material Adverse
Effect; and, where applicable, each Credit Party is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is qualified to do business and in good standing in each other jurisdiction
where the nature of its business or the property owned by it make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect.

 

(b) Execution, Delivery and Performance. Each Credit Party has the requisite
corporate power and authority to enter into and perform the Loan Documents. The
Borrower holds all necessary permits, licenses, certificates of occupancy and
other governmental authorizations and approvals required in order to own or
operate the Borrower’s business except where the failure to hold any of the
foregoing would not reasonably be expected to have a Material Adverse Effect or
subject the Collateral to a Lien or risk of seizure or forfeiture. The
execution, delivery and performance by Borrower of this Loan Agreement and by
each of the other Credit Parties of such of the other Loan Documents to which it
is a party: (i) have been duly authorized by all requisite corporate action,
(ii) do not and will not violate or conflict with any law, order or other
governmental requirement, (iii) do not and will not violate or conflict with any
of the agreements, instruments or documents which formed or govern any of the
Credit Parties, and (iv) do not and will not breach or violate any of the
provisions of, and will not result in a default by any of the Credit Parties
under, any other agreement, instrument or document to which it is a party or is
subject.

 

(c) Notices and Approvals. Except as may have been given or obtained, or will be
made in connection with the perfection of security interests granted by Borrower
in the Collateral, no notice to or consent or approval of any governmental body
or authority or other third party whatsoever (including, without limitation, any
other creditor) is required in connection with the execution, delivery or
performance by any Credit Party of this Loan Agreement, the Note and the other
Loan Documents to which it is a party.

 

(d) Enforceability. The Loan Documents to which any Credit Party is a party are
the respective legal, valid and binding obligations of such Credit Party,
enforceable against it or them, as the case may be, in accordance with their
respective terms, except as enforceability may be limited by bankruptcy and
other similar laws affecting the rights of creditors generally or by general
principles of equity.

 

(e) Collateral. Except for priorities afforded to any Permitted Liens: (i)
Borrower has good and marketable title to the Collateral, (ii) none of the
Collateral is subject to any Lien, encumbrance or security interest, and (iii)
upon the filing of all Uniform Commercial Code financing statements
authenticated or otherwise authorized by Borrower with respect to

 

-10-



--------------------------------------------------------------------------------

the Collateral in the appropriate jurisdiction(s) and/or the completion of any
other action required by applicable law to perfect its Liens and security
interests, Lender will have valid and perfected first Liens and security
interests upon all of the Collateral. Without limiting the foregoing:

 

(A) Borrower agrees that it will: (i) not change the state where it is
organized; (ii) not change its name without providing Lender with thirty (30)
days prior written notice; and (iii) not change its type of organization.

 

(B) The tangible Collateral is and will remain tangible personal property and is
not and shall not constitute real property fixtures. The tangible Collateral is
removable from and is not essential to the premises at which the tangible
Collateral is located. Except as noted on Exhibit A attached hereto, the
tangible Collateral is capable of satisfying its intended business function and
no additional property is required to be added to the tangible Collateral in
order to satisfy such business function.

 

(C) If any of the Collateral is, at any time, in the possession of a bailee,
Borrower shall promptly notify Lender and shall assist Lender in obtaining an
acknowledgment from the bailee that is holding the Collateral for the benefit of
Lender.

 

(D) All of the tangible Collateral is and will be kept at the Base Location
except when under contract, mobilizing, or de-mobilizing.

 

(E) None of the Collateral will be removed from the continental United States.

 

(F) Within the past six years, Borrower has not changed its name, done business
under any other name, or merged or been the surviving entity of any merger,
except as disclosed in the Prospectus or otherwise writing to Lender prior to
the Closing Date.

 

(f) Financial Statements; Etc. Except as expressly set forth in Borrower’s
financial statements, all financial statements of Borrower and Bronco Drilling
Company, L.L.C. furnished to Lender have been prepared in conformity with GAAP,
consistently applied, are true and correct in all material respects, and fairly
present the financial condition of it as at such dates and the results of its
operations for the periods then ended (subject, in the case of interim unaudited
financial statements, to normal year-end adjustments and the inclusion of
footnotes); and since the most recent date covered by such financial statements,
there has been no material adverse change in any such financial condition or
operation. All financial statements furnished to Lender are true and correct in
all material respects and fairly represent Borrower’s and Bronco Drilling,
L.L.C.’s financial condition as of the date of such financial statements, and
since the most recent date of such financial statements, there has been no
material adverse change in such financial condition. The Prospectus and all
other written information that has been or will hereafter be made available to
Lender is, and will be, as of the dates on which such information was provided
or relates, correct in all material respects and does not, and will not, as of
the dates on which such information was or is to be provided or to which such
information relates, contain any untrue statements of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made.

 

-11-



--------------------------------------------------------------------------------

(g) Litigation; Compliance With All Laws. No litigation, arbitration,
administrative or governmental proceedings are pending or, to the knowledge of
Borrower, threatened against any Credit Party, which would, if adversely
determined, materially and adversely affect (i) such Credit Party’s interest in
the Collateral or the Liens and security interests of Lender hereunder or under
any of the Loan Documents, or (ii) the financial condition of such Credit Party
or its continued operations. Each Credit Party is in compliance in all material
respects with all laws, regulations, requirements and approvals applicable to
such Credit Party.

 

(h) Tax Returns. All federal, state and local tax returns, reports and
statements required to be filed by any Credit Party have been filed with the
appropriate governmental agencies and all taxes due and payable by any Credit
Party have been timely paid except to the extent that any such failure to file
or pay will not materially and adversely affect either the Liens and security
interests of Lender hereunder or under any of the Loan Documents, the financial
condition of any Credit Party, or its continued operations.

 

(i) Relationship with Merrill Lynch. Neither Borrower nor any shareholder or
other Person that controls Borrower is (i) an executive officer or director of
Merrill Lynch & Co., Inc. or any of its subsidiaries or affiliates, or (ii) a
holder of more than 10% of any class of voting securities of Merrill Lynch &
Co., Inc. or any of its subsidiaries or affiliates. For purposes of this
representation, “control” means the power to vote 25% or more of any class of
voting securities; the ability to control the election of a majority of
directors; or the power to exercise a controlling influence over management
policies.

 

(j) No Default. No “Default” or “Event of Default” (each as defined in this Loan
Agreement or any of the other Loan Documents) has occurred and is continuing.

 

(k) No Outside Broker. Except for employees of Lender, Merrill Lynch, Pierce,
Fenner & Smith Financial Consultant (“MLPF&S”) or one of their affiliates or as
described in writing by Borrower to Lender, Borrower has not in connection with
the transactions contemplated hereby directly or indirectly engaged or dealt
with, and was not introduced or referred to Lender by, any broker or other loan
arranger.

 

(l) Material Adverse Change. Since August 16, 2005, there has been no change
which would reasonably be expected to have a Material Adverse Effect on any
Credit Party.

 

(m) Environmental Matters. In the ordinary course of its business, the officers
of Borrower consider the effect of Environmental Laws on the business of each
Credit Party, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Credit Parties due to Environmental Laws. On the
basis of this consideration, Borrower has concluded that Environmental Laws
would not reasonably be expected to have a Material Adverse Effect on the Credit
Parties as of the Closing Date. No Credit Party has received any written notice
to the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action would reasonably be
expected to have a Material Adverse Effect on any Credit Party.

 

-12-



--------------------------------------------------------------------------------

(n) Investment Company Act. Borrower is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(o) Public Utility Holding Company Act. Borrower is not a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

Each of the foregoing representations and warranties has been and will be relied
upon as an inducement to Lender to make Loan advances and are continuing
representations and warranties during the term of this Loan Agreement.

 

Section 3.2 Financial and Other Information. Borrower shall furnish or cause to
be furnished to Lender during the term of this Loan Agreement all of the
following:

 

(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Borrower, a copy of the annual audited consolidated financial statements
of Borrower, including, in reasonable detail, a balance sheet and statement of
retained earnings as at the close of such fiscal year and statements of profit
and loss and cash flow for such fiscal year together with consolidating work
papers;

 

(b) Certificates of Compliance. At the same times that financial statements are
due under Section 3.3(a), a Certificate of Compliance, duly executed by the
president, chief financial officer or chief executive officer of the Borrower,
in the form of Exhibit B attached hereto, or such other form as reasonably
required by Lender from time to time.

 

(c) Interim Financial Statements. Within 45 days after the close of each
calendar quarter of Borrower, a copy of the interim, financial statements of
Borrower (on a consolidated and consolidating basis) for such calendar quarter,
including, in reasonable detail, both a balance sheet as of the close of such
calendar period and statement of profit and loss for the applicable calendar
period.

 

(d) Other Information. Such other information as Lender may from time to time
reasonably request relating to Borrower, any Credit Party or the Collateral.

 

(e) General Agreements With Respect to Financial Information. Borrower agrees
that except as otherwise specified herein or otherwise agreed to in writing by
Lender: (i) all annual financial statements required to be furnished by Borrower
to Lender hereunder will be prepared by either the current independent
accountants for Borrower or other independent accountants of recognized standing
reasonably acceptable to Lender, and (ii) all other financial information
required to be furnished to Lender hereunder will be certified as correct in all
material respects by the party who has prepared such information, and, in the
case of internally prepared information, certified as correct by the chief
financial officer of the Person providing the information.

 

-13-



--------------------------------------------------------------------------------

Section 3.3 Other Covenants. Borrower further agrees during the term of this
Loan Agreement that:

 

(a) Financial Records; Inspection; Collateral Audit. Each Credit Party will: (i)
maintain at its principal place of business complete and accurate books and
records, and maintain all of its financial records in a manner consistent with
the financial statements heretofore furnished to Lender, or prepared on such
other basis as may be approved in writing by Lender; and (ii) permit Lender or
its duly authorized representatives, upon reasonable notice and at reasonable
times, to inspect (at Borrower’s expense) its properties (both real and
personal), operations, books and records. Further, Borrower agrees that Lender
shall have the right to require a full or updated appraisal of all Collateral,
at Borrower’s expense, upon reasonable request; provided, however, that unless
an Event of Default then exists Lender shall not require an appraisal more often
than once in any consecutive twelve (12) month period.

 

(b) Taxes. Each Credit Party will pay when due all of its respective taxes,
assessments and other governmental charges, howsoever designated, and all other
liabilities and obligations, except to the extent that any such failure to file
or pay will not materially and adversely affect either the Liens and security
interests of Lender hereunder or under any of the Loan Documents, the financial
condition of any Credit Party or its continued operations.

 

(c) Compliance With Laws and Agreements. No Credit Party will violate (i) any
law, regulation or other governmental requirement, any judgment or order of any
court or governmental agency or authority; (ii) any agreement, instrument or
document which is material to its operations or to the operation or use of any
Collateral, in each case as contemplated by the Loan Documents; or (iii) any
agreement, instrument or document to which it is a party or by which it is
bound, if any such violation will materially and adversely affect either the
Liens and security interests of Lender hereunder or under any of the Loan
Documents, the financial condition of any Credit Party, or its continued
operations.

 

(d) No Use of Merrill Lynch Name. No Credit Party will directly or indirectly
publish, disclose or otherwise use in any advertising or promotional material,
or press release or interview, the name, logo or any trademark of Lender,
MLPF&S, Merrill Lynch and Co., Inc. or any of their affiliates, except as
required in any applicable securities filing. Any press release mentioning this
Loan facility must be (i) factual only as to the making of the Loan and not have
the appearance of an endorsement, and (ii) expressly preapproved by Lender’s
Equipment Finance Senior Transaction Attorney.

 

(e) Notification By Borrower. Borrower shall provide Lender with prompt written
notification of: (i) any Default or Event of Default; (ii) any material adverse
change in the business, financial condition or operations of any Credit Party;
(iii) any information which indicates that any financial statements of any
Credit Party fail in any material respect to present fairly the financial
condition and results of operations purported to be presented in such
statements; (iv) any threatened or pending litigation involving any Credit Party
that if adversely adjudicated against a Credit Party would reasonably be
expected to result in a Material Adverse Effect on such Credit Party; (v) any
casualty loss in excess of $250,000 or any attachment, Lien, judicial process,
encumbrance or claim affecting or involving any Collateral other than a
Permitted Lien; and (vi) any change in Borrower’s outside accountants. Each
notification by Borrower pursuant hereto shall specify the event or information
causing such notification, and, to the extent applicable, shall specify the
steps being taken to rectify or remedy such event or information.

 

-14-



--------------------------------------------------------------------------------

(f) Entity Organization. Each Credit Party which is an entity will (i) remain
(A) validly existing and in good standing in the state of its organization and
(B) qualified to do business and in good standing in each other state where the
nature of its business or the property owned by it make such qualification
necessary except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain such governmental
permits, licenses and authorizations as are required in connection with its
business and to prevent the occurrence of a Material Adverse Effect. Borrower
shall give Lender not less than thirty (30) days prior written notice of any
change in name (including any fictitious name) or chief executive office, place
of business, or as applicable, the jurisdiction of organization or principal
office.

 

(g) Merger, Change in Business; Etc. Except upon the prior written consent of
Lender, which consent will not be unreasonably delayed, conditioned or withheld,
Borrower will not (i) form any Subsidiary, except for a Subsidiary that is
formed solely to facilitate any merger or other action permitted under this
Section 3(g), (ii) consummate any merger or consolidation with, or purchase or
otherwise acquire all or substantially all or a material part of the assets of,
or any material stock, partnership, joint venture or other equity interest in,
any Person, except for (a) the pending transaction with Thomas Drilling Co., an
Oklahoma corporation, and the potential transaction with Eagle Drilling, L.L.C.,
an Oklahoma limited liability company, and (b) any such action in which the
consideration (whether cash or securities or a combination thereof) is less than
$20,000,000 and Borrower shall be the surviving party, (iii) or sell, dispose of
or transfer any Collateral, (iv) sell, dispose of or transfer any assets other
than Collateral in excess of $1,000,000 in the aggregate in any one fiscal year,
except for sales in the ordinary course of business; (v) engage in any material
business substantially different from its business in effect as of the date of
application by Borrower for credit from Lender, or cease operating any such
material business; or (vi) cause or permit any other Person to assume or succeed
to any material business or operations of such Credit Party.

 

(h) [Reserved]

 

(i) Financial Covenants. Until (A) the Note and all other Obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (B) Lender has no further commitment to lend
hereunder, Borrower will maintain the following financial covenants:

 

Fixed Charge Coverage Ratio. Borrower’s Fixed Charge Coverage Ratio shall exceed
the ratio set forth below as of the corresponding consecutive Measurement Date
below, commencing as of September 30, 2005. For purposes hereof, “Fixed Charge
Coverage Ratio” shall mean the ratio of: (a) net income plus interest (including
payments in the nature of interest under capital leases and payment-in-kind
interest), depreciation, amortization, and operating lease expense, minus
extraordinary income; to (b) the sum of (A) the aggregate principal to be paid
or accrued, the aggregate rental under capital leases to be paid or accrued and
rental and other obligations under leases to be paid or accrued, each as
calculated on a forward twelve-month basis in accordance with obligations from
the Measurement Date, and

 

-15-



--------------------------------------------------------------------------------

(B) the aggregate interest paid or accrued, the aggregate operating lease
expense paid or accrued, any dividends and other distributions paid or accrued
to shareholders and taxes paid in cash, each as determined on a trailing
twelve-month basis from the Measurement Date. Items (a) and (b) shall be
prepared on a consolidated basis from the Borrower’s regular financial
statements as of the Measurement Date prepared in accordance with GAAP except
footnotes and regular year-end adjustments.

 

Measurement Date

--------------------------------------------------------------------------------

  

Fixed Charge

Coverage Ratio

--------------------------------------------------------------------------------

As of each consecutive calendar quarter-end through June 30, 2006

   1.00 : 1.00

As of each consecutive quarter-end from July 1, 2006 through June 30, 2007

   1.10 : 1.00

As of each consecutive calendar quarter-end after June 30, 2007

   1.20 : 1.00

 

Total Debt to EBITDA Ratio. Customer’s Total Debt to EBITDA Ratio shall not
exceed the ratio set forth below as of the last day of each consecutive
Measurement Date below, commencing as of December 31, 2005. For purposes hereof,
“Total Debt to EBITDA Ratio” shall mean the ratio of (a) Indebtedness minus
Subordinated Debt as of the Measurement Date, to (b) income before interest
(including payments in the nature of interest under capital leases), taxes,
depreciation, amortization, and other non-cash charges minus extraordinary
income as determined on a trailing 12-month basis for the Measurement Date.
Items (a) and (b) shall be prepared from the Customer’s regular financial
statements prepared in accordance with GAAP except footnotes and regular
year-end adjustments:

 

Measurement Date

--------------------------------------------------------------------------------

   Total Debt
to EBITDA Ratio


--------------------------------------------------------------------------------

As of December 31, 2005

As of March 31, 2006

   5.00 : 1.00
4.00 : 1.00

As of June 30, 2006

   3.00 : 1.00

As of each consecutive calendar quarter-end after June 30, 2006

   3.00 : 1.00

 

(j) Identification of Collateral. Borrower has informed Lender that Borrower has
assigned to each Rig constituting Collateral a specific number, and as of the
Closing Date, such numbers are listed on the Exhibit A attached hereto. Borrower
shall not change the number assigned to each Rig constituting Collateral without
providing Lender with at least 10 Business Days prior written notice thereof.

 

(k) Annual Rental Expense. Borrower shall not permit the aggregate amount of all
rental expenses in any fiscal year to exceed $1,000,000.

 

-16-



--------------------------------------------------------------------------------

(l) Environmental Compliance. Borrower will conduct its business operations,
handle, store, transmit, discharge, emit, release and dispose of Hazardous
Materials, and so long as any Obligations remains outstanding, will use the
Collateral so as to comply with all Environmental Laws in all material respects
and will avoid Environmental Contamination; and Borrower, so long as any
Obligations remains outstanding, will continue to have in full force and effect
all Federal, state and local licenses, permits, orders and approvals required to
operate the Collateral in compliance with all Environmental Laws in all material
respects.

 

(m) Indebtedness and Guaranteed Indebtedness. Borrower shall not, and shall not
permit any Subsidiary, to create, incur, assume or permit to exist any
Indebtedness or any Guaranteed Indebtedness except for (i) a revolving line of
credit, the purpose of which shall be to provide working capital to Borrower,
(ii) other Indebtedness, not to exceed $10,000,000 in the aggregate for clauses
(i) and (ii), (iii) unsecured borrowed money Indebtedness (with unsecured
Guaranteed Indebtedness from Guarantors) in the maximum amount of $90,000,000
from one or more Persons to consummate acquisitions disclosed to Lender on or
before the date of this Agreement, which Indebtedness must be subordinated on,
and otherwise contain, terms and conditions satisfactory to Lender in its sole
discretion (“Subordinated Debt”), and (iv) borrowed money Indebtedness secured
by Rigs released pursuant to Section 3.7(u). No principal repayments on the
Subordinated Debt may be made prior to the stated maturity thereof or (x) if a
Default has occurred and is continuing; (y) if there has been (after giving
effect to such payment there will be) a material adverse change in the financial
condition or operations of Borrower, or (z) if Lender shall not have consented
in writing to such principal payment, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

(n) Liens. Except for Permitted Liens, Liens securing the Obligations, and Liens
on non-Collateral assets and the proceeds thereof securing the Indebtedness
referred to in Section 3.3(m) above, Borrower shall not create or permit to
exist any Liens on any property or assets of Borrower or its Subsidiaries.

 

(o) Restricted Payments. Borrower shall not make or permit any Restricted
Payment.

 

(p) Investments, Loans and Advances. Borrower will not make any investment in or
loan or advance to any Person to the extent investments in or loans or advances
to all Persons would exceed $15,000,000 in the aggregate.

 

(q) Transactions with Affiliates. Borrower will not conduct any transactions
with any of its affiliates except on terms that are fair and reasonable and no
less favorable to Borrower and it would obtain in a comparable arm’s-length
transaction with a Person not an affiliate and in compliance with all Applicable
Laws.

 

(r) Negative Pledge. Borrower will not enter into or suffer to exist any
agreement prohibiting or conditioning a creation or assumption of any Lien upon
any of the Collateral (whether now owned or hereafter acquired) except in favor
of Lender.

 

(s) Amendment, Etc., of Material Contracts. Except in the exercise of reasonable
business judgment, Borrower shall not cancel or terminate any material contract
or consent to or accept any cancellation or termination thereof, amend or
otherwise modify any material

 

-17-



--------------------------------------------------------------------------------

contract or give any consent, waiver or approval thereunder, waive any default
under any breach of any material contract, agree in any manner to any other
amendment, modification or change of any term or condition of any material
contract or take any other action in connection with any material contract that
would impair the value of the interest or rights of Borrower thereunder or would
impair the interest or rights of Lender.

 

Section 3.4 Collateral.

 

(a) Pledge of Collateral. To secure payment and performance of the Obligations,
Borrower hereby pledges, assigns, transfers and sets over to Lender, and grants
to Lender first Liens and security interests in and upon all of the Collateral,
subject only to Permitted Liens.

 

(b) Liens. Except upon the prior written consent of Lender, Borrower shall not
create or permit to exist any Lien, encumbrance or security interest upon or
with respect to any Collateral now owned or hereafter acquired other than
Permitted Liens.

 

(c) Performance of Obligations. Borrower shall perform all of its Obligations
and all other material obligations owing on account of or with respect to the
Collateral; it being understood that nothing herein, and no action or inaction
by Lender, under this Loan Agreement or otherwise, shall be deemed an assumption
by Lender of any of Borrower’s said obligations.

 

(d) Sales and Collections. Borrower shall not sell, transfer or otherwise
dispose of any Collateral, except that so long as no Event of Default shall have
occurred and be continuing, Borrower may in the ordinary course of its business:
(i) sell any Inventory normally held by Borrower for sale, (ii) lease the Rigs
and other rig Collateral on an operating basis, (iii) use or consume any
materials and supplies normally held by Borrower for use or consumption, and
(iv) collect all of its accounts receivable and compromise and settle its
accounts receivable in the ordinary course of its business.

 

(e) [Reserved]

 

(f) Alterations and Maintenance. Except upon the prior written consent of
Lender, Borrower shall not make or permit any material alterations to any
tangible Collateral which would materially reduce or impair its market value or
utility. Borrower shall at all times (i) keep the tangible Collateral in good
condition and repair, ordinary wear and tear and obsolescence excepted, (ii)
protect the Collateral against loss, damage or destruction, (iii) maintain,
service, test and inspect the Collateral (A) substantially in accordance with
manufacturer’s recommendations, and so as to maintain in full force and effect
any maintenance warranties, (B) in material compliance with Applicable Law and
the requirements of insurance, (C) at a standard consistent with industry
practices, and (D) in all events not less than Borrower’s standard practices for
similar equipment owned, operated or leased by Borrower and (iv) pay or cause to
be paid all obligations arising from the repair and maintenance of such
Collateral, as well as all obligations with respect to any location of tangible
Collateral (e.g., all obligations under any lease, mortgage or bailment
agreement), except for any such obligations being contested by Borrower in good
faith by appropriate proceedings to the extent there is not a risk of loss,
forfeiture or foreclosure of Collateral. Borrower shall permit any Person
designated by Lender, during normal business hours upon reasonable notice to
visit, inspect and survey the tangible Collateral, its condition, use and

 

-18-



--------------------------------------------------------------------------------

operation, and the records maintained in connection therewith. None of Lender or
any of its designees shall have any duty to make any such inspection and shall
not incur any liability or obligation by reason of not making any such
inspection. The failure of any such party to object to any condition or
procedure observed or observable in the course of an inspection hereunder shall
not be deemed to waive or modify any of the terms of this Loan Agreement with
respect to such condition or procedure.

 

(g) Location. On or before the Closing Date, Borrower shall deliver to Lender
information regarding the Base Location of each Rig that comprises the
Collateral. In no event shall Borrower cause or permit any Collateral to be
removed from the United States without the express prior written consent of
Lender. Borrower shall maintain a sign on each drilling rig constituting
Collateral, which sign shall (i) indicate that such drilling rig is the property
of the Borrower, and (ii) display the number that has been assigned to such
drilling rig by the Borrower. Borrower will keep its books and records at its
principal office address specified in the first paragraph of this Loan
Agreement. Borrower will not change the address where books and records are
kept, its organizational number or its taxpayer identification number without
providing Lender with thirty (30) days prior written notice.

 

(h) Insurance.

 

(i) Coverage. Without limiting any of the other obligations or liabilities of
Borrower under the Loan Documents, Borrower shall, during the term of this Loan
Agreement, carry and maintain, with respect to Collateral listed hereunder, at
its own expense, at least the minimum insurance coverage as stated below, with
insurers having a minimum A.M. Best rating of A- VII, and be in such form, with
terms, conditions, limits and deductibles as shall be reasonably acceptable to
Lender. Borrower shall also carry and maintain any other insurance that Lender
may reasonably require from time to time.

 

(A) All risk or special form property insurance, insuring the Collateral against
physical loss or damage from perils including but not limited to fire and
extended coverage, windstorm, collapse, flood, and earth movement. Coverage
shall be written in the greater of the then current Obligations or replacement
cost value in an amount reasonably acceptable to Lender. Such insurance policy
shall contain an endorsement waiving any coinsurance requirement and containing
deductibles in amounts consistent with industry standards, but in no event
greater than $1,000,000.

 

(B) Commercial general liability insurance including but not limited to
pollution liability (which may be provided under a separate policy),
products/completed operations, blanket contractual liability, environmental
liability, premises/operations, independent contractors, personal injury, fire
legal liability, loss of use, and employee benefits liability with each written
on an occurrence basis (except employee benefits liability, which will be
written on a claims-made basis) and with a limit of not less than $10,000,000
for bodily injury and property damage. Deductibles, if any, shall be consistent
with industry standards. Such insurance shall not contain an exclusion for
punitive or exemplary damages where insurable by law.

 

(C) Workers’ Compensation insurance in accordance with statutory provisions and
employer’s liability in an amount not less than $1,000,000. Such

 

-19-



--------------------------------------------------------------------------------

coverage shall not contain any occupational disease exclusions. All such
insurance will be compulsory and not elective. Any deductible contained under
the policy will be disclosed to Lender.

 

(D) Automobile Liability and Automobile Physical Damage insurance (as
appropriate) covering all owned, rented, non-owned and hired vehicles written on
an occurrence basis with a combined single limit of not less than $1,000,000 for
bodily injury and property damage. The liability deductible, if any, shall not
be greater than $5,000 per occurrence.

 

(E) Excess or Umbrella Liability insurance written on an occurrence basis in an
amount not less than $10,000,000 providing coverage on a follow-form basis in
excess of the insurance limits and terms required under Section 3.4(h)(i)(B).
Any differences in coverage terms under this policy will be fully disclosed to
Lender.

 

(F) Other insurance in such amounts as may from time to time be reasonably
required by Lender.

 

(ii) Endorsements. Borrower shall cause all insurance policies carried and
maintained in accordance with this Loan Agreement to endorse Lender, its
successors and assigns as indicated below:

 

(A) As a loss payee as its interest may appear with respect to the Collateral
under the all risk/special form with an endorsement to provide for payment of
losses to Lender. (Unless an Event of Default exists, Borrower may be a joint
payee on insurance checks.) Any obligation imposed upon Borrower, including but
not limited to the obligation to pay premiums and/or coverage deductibles, shall
be the sole obligation of Borrower and not an obligation of Lender.

 

(B) With respect to property policies described in the subsection “Coverage” (i)
the interests of Lender shall not be invalidated by any action or inaction of
Borrower or any other Person, and shall insure Lender regardless of any breach
or violation by Borrower or any other Person, of any warranties, declarations or
conditions of such policies.

 

(C) Inasmuch as such policies are written to cover more than one insured, all
terms, conditions, insuring agreements and endorsements, with the exception of
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured.

 

(D) The insurers providing the coverage required hereunder shall waive all
rights of subrogation against Lender, any right of setoff or counterclaim and
any other right to deduction, whether by attachment or otherwise.

 

(E) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Lender with respect to its interests as
such in the Collateral.

 

(F) If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any material changes are made in the coverage which

 

-20-



--------------------------------------------------------------------------------

adversely affect the interests of Lender, such cancellation or change shall not
be effective as to Lender until 30 days, except for non-payment of premium which
shall not be effective as to Lender until 10 Business Days, in each case after
receipt by Lender of written notice sent by registered mail from such insurer.

 

(G) Upon the occurrence and during the continuance of an Event of Default
hereunder, Borrower irrevocably, appoints Lender as Borrower’s true and lawful
attorney (and agent-in fact) for the purpose of making, settling and adjusting
claims under such policies, endorsing the name of Borrower on any check, draft,
instrument or other item of payment for the proceeds of such policies and for
making all determinations and decisions with respect to such policies.

 

(H) Lender shall be named as an additional insured with respect to the
Commercial General Liability and Excess or Umbrella Liability. Any obligation
imposed upon Borrower, including but not limited to the obligation to pay
premiums and/or coverage deductibles, shall be the sole obligation of Borrower
and not an obligation of Lender.

 

(iii) Certifications. On the Closing Date with respect to the Collateral
hereunder as of such date, and at each policy renewal, but not less than
annually with respect to all Collateral, Borrower shall provide to Lender an
Acord 27 – Evidence of Property Insurance and loss payable endorsements for such
Property policy, and an Acord 25 Certificate of Liability Insurance for General
Liability, Workers’ Compensation, Automobile Liability, Umbrella or Excess
Liability policies. All certificates shall identify the insurance carriers, the
type of insurance, the limits, deductibles, and terms thereof and shall
specifically list the special provisions delineated for such insurance required
by this Section. Borrower shall furnish to Lender a certificate signed by a duly
authorized representative of the insurer, showing the insurance then maintained
by or on behalf of Borrower pursuant to this Section and stating that such
insurance complies with the terms hereof, together with evidence of payment of
premiums.

 

(iv) Forced Placement. In the event that at any time the insurance required by
this Section shall be reduced or cease to be maintained, then (without limiting
the rights of Lender hereunder in respect of the Default which arises as a
result of such failure) Lender may at its option, maintain the insurance
required hereby in such event. Borrower shall reimburse Lender upon demand for
the cost thereof with interest thereon at a rate per annum equal to the Default
Rate, but in no event shall the rate of interest exceed the maximum rate
permitted by law.

 

(i) Use. Borrower agrees that the tangible Collateral will be used by Borrower
solely in the conduct of its business and in a manner complying in all material
respects with all applicable laws and any applicable insurance policies. All
tangible Collateral shall at all times remain personal property of Borrower
regardless of the degree of its annexation to any real property and shall not by
reason of any installation in, or affixation to, real or personal property
become a part thereof. Borrower shall obtain and deliver to Lender from any
Person having an interest in property where the tangible Collateral is to be
stored for thirty (30) days or more (excluding, however, principal job sites),
waivers of any Lien, encumbrance or interest which such Person might have or
hereafter obtain or claim with respect to the tangible Collateral.

 

-21-



--------------------------------------------------------------------------------

(j) Event of Loss. Borrower shall at its expense promptly repair all material
repairable damage to any tangible Collateral. In the event that there is an
Event of Loss, then, on or before the first to occur (the “Trigger Date”) of (i)
ninety (90) days after the occurrence of such Event of Loss, or (ii) 10 Business
Days after the date on which either Borrower or Lender shall receive any
proceeds of insurance on account of such Event of Loss (unless the “Event of
Loss Prepayment” (as defined below) is deferred as provided in the penultimate
sentence of this Section 3.4(j)), or any underwriter of insurance on such
Collateral shall advise either Borrower or Lender that it disclaims liability in
respect of such Event of Loss, Borrower shall, at Borrower’s option, either
replace the Collateral subject to such Event of Loss with comparable Collateral
free of all Liens other than Permitted Liens (in which event Borrower shall be
entitled to utilize the proceeds of insurance on account of such Event of Loss
for such purpose, and may retain any excess proceeds of such insurance), or
permanently prepay the Obligations by an amount equal to the actual cash value
of such Collateral as determined by either the insurance company’s payment (plus
any applicable deductible) or, in absence of insurance company payment, as
reasonably determined by Lender (the “Event of Loss Prepayment”); it being
further understood that any such Event of Loss Prepayment shall cause an
immediate permanent reduction in the Loan in the amount of such prepayment and
shall not reduce the amount of any future reductions in the Loan that may be
required hereunder. Notwithstanding the foregoing and provided that (i) no Event
of Default has occurred or is continuing and (ii) the insurance proceeds shall
be deposited with Lender as cash collateral for the Obligations, Borrower may
defer any required Event of Loss Prepayment for up to 180 days in the case of
Collateral other than derricks and drill pipe and 270 days in the case of
derricks and drill pipe from the Trigger Date for the purpose of repairing
Collateral or locating and acquiring comparable replacement equipment that shall
constitute Collateral free of all Liens other than Permitted Liens if Borrower
is proceeding with diligence and in good faith to repair, replace, or acquire
comparable replacement equipment. Notwithstanding the foregoing, if at the time
of occurrence of such Event of Loss or any time thereafter prior to replacement
or the Event of Loss Prepayment, as aforesaid, an Event of Default shall have
occurred and be continuing hereunder, then Lender may at its sole option,
exercisable at any time while such Event of Default shall be continuing, require
Borrower to either replace such Collateral or prepay the Obligations, as
aforesaid.

 

(k) Notice of Certain Events. Borrower shall give Lender prompt notice of any
attachment, Lien, judicial process, encumbrance, or claim affecting or involving
the Collateral other than a Permitted Lien.

 

(l) INDEMNIFICATION. BORROWER SHALL INDEMNIFY, DEFEND AND SAVE LENDER HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, LOSSES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) OF ANY
NATURE WHATSOEVER WHICH MAY BE ASSERTED AGAINST OR INCURRED BY LENDER ARISING
OUT OF OR IN ANY MANNER OCCASIONED BY (I) THE OWNERSHIP, COLLECTION, POSSESSION,
USE OR OPERATION OF ANY COLLATERAL, OR (II) ANY FAILURE BY BORROWER TO PERFORM
ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS; EXCLUDING,
HOWEVER, FROM SAID INDEMNITY ANY SUCH CLAIMS,

 

-22-



--------------------------------------------------------------------------------

LIABILITIES, ETC. ARISING DIRECTLY OUT OF THE WILLFUL WRONGFUL ACT OR GROSS
NEGLIGENCE OF LENDER. THIS INDEMNITY SHALL SURVIVE THE EXPIRATION OR TERMINATION
OF THIS LOAN AGREEMENT AS TO ALL MATTERS ARISING OR ACCRUING PRIOR TO SUCH
EXPIRATION OR TERMINATION.

 

Section 3.5 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Loan Agreement:

 

(a) Failure to Pay. Borrower shall fail to pay when due any amount owing by
Borrower to Lender under the Note or this Loan Agreement, or Borrower shall fail
to pay any amount owing under any other Obligations and any such failure to pay
shall continue unremedied for five (5) Business Days.

 

(b) Failure to Perform. Any Credit Party shall default in the performance or
observance of any covenant or agreement on its part to be performed or observed
under this Loan Agreement, the Note or any of the other Loan Documents (not
constituting an Event of Default under any other clause of this Section), and
such default shall continue unremedied for twenty (20) Business Days after the
earlier of (i) written notice thereof shall have been given by Lender to
Borrower, or (ii) Borrower has, or in the exercise of reasonable diligence
should have had, knowledge of such default.

 

(c) Breach of Warranty. Any representation or warranty made by any Credit Party
contained in this Loan Agreement, the Note or any of the other Loan Documents
shall at any time prove to have been incorrect in any material respect when
made.

 

(d) Default Under Other Merrill Lynch Agreement. A default or event of default
by any Credit Party shall occur under the terms of any other agreement,
instrument or document with or intended for the benefit of Lender, MLPF&S or any
of their affiliates, and any required notice shall have been given and required
passage of time shall have elapsed.

 

(e) Bankruptcy Event. Any Bankruptcy Event shall occur.

 

(f) Default Under Other Agreements. Any event shall occur which results in a
default that is not cured within any applicable cure period by any Credit Party
of any material agreement involving any Credit Party or any agreement evidencing
any indebtedness or other obligations of any Credit Party of $1,000,000 or more
in the aggregate (other than any of the foregoing the validity of which is being
contested in good faith by appropriate proceedings for which adequate reserves
have been established on the books of Borrower in accordance with GAAP), if the
effect of such default is to cause or permit the holder of such indebtedness to
become due or be prepaid in full prior to its stated maturity date.

 

(g) Collateral Impairment or Lapse in Insurance Coverage. The loss, theft or
destruction of any Collateral, the occurrence of any material deterioration or
impairment of any Collateral or any material decline or depreciation in the
value or market price thereof (whether actual or reasonably anticipated), which
causes any Collateral, in the sole reasonable opinion of Lender, to become
unsatisfactory as to value or character; or any levy, attachment, seizure or
confiscation of the Collateral which is not released within 10 Business Days; or
the failure to maintain insurance in accordance with Section 3.4(h).

 

-23-



--------------------------------------------------------------------------------

(h) Contested Obligation. (i) Any of the Loan Documents shall for any reason
cease to be, or are asserted by any Credit Party not to be a legal, valid and
binding obligations of any Credit Party, enforceable in accordance with their
terms; or (ii) the validity, perfection or priority of Lender’s first Lien and
security interest on any of the Collateral (subject to Permitted Liens) is
contested by any Credit Party or any Person; or (iii) any Credit Party shall or
shall attempt to repudiate, revoke, contest or dispute, in whole or in part such
Credit Party’s material obligations under any Loan Document.

 

(i) Judgments. A judgment shall be entered against any Credit Party (that is not
covered by insurance) that could reasonably be expected, in the reasonable
opinion of Lender, to have a Material Adverse Effect and the judgment is not
paid in full and discharged, or stayed and bonded to the satisfaction of Lender,
within 30 days.

 

(j) Change in Control. Without the prior written consent of Lender, which
consent shall be in its sole discretion, (i) Borrower shall cease to own 100% of
the Stock of Guarantors, (ii)                      shall cease to own, directly
or through affiliates, 100% of the Stock of Bronco Drilling Holdings, L.L.C. and
(iii) Bronco Drilling Holdings, L.L.C. shall voluntarily sell twenty percent
(20%) or more of its Stock in Borrower as of the date of this Agreement, whether
such sales are through a single transaction or a series of transactions;
provided, however, that Lender agrees that the dilutions of percentage ownership
resulting from the issuance of additional Stock for fair value shall not cause a
violation of this Section 3.5(j).

 

(k) Dissolution. The dissolution or the filing for dissolution of any Credit
Party.

 

Section 3.6 Remedies.

 

(a) Remedies Upon Default. Upon the occurrence and during the continuance of any
Event of Default, Lender may at its sole option do any one or more or all of the
following, at such time and in such order as Lender may in its sole discretion
choose:

 

(i) Termination. Lender may without notice terminate its obligation to extend
any credit to or for the benefit of Borrower (it being understood, however, that
upon the occurrence of any Bankruptcy Event all such obligations shall
automatically terminate without any action on the part of Lender).

 

(ii) Acceleration. Lender may declare the principal of and interest and any
premium on the Note, and all other Obligations to be forthwith due and payable,
whereupon all such amounts shall be immediately due and payable, without
presentment, demand for payment, protest and notice of protest, notice of
dishonor, notice of acceleration, notice of intent to accelerate or other notice
or formality of any kind, all of which are hereby expressly waived; provided,
however, that upon the occurrence of any Bankruptcy Event all such principal,
interest, premium and other Obligations shall automatically become due and
payable without any action on the part of Lender.

 

(iii) Exercise Other Rights. Lender may exercise any or all of the remedies of a
secured party under applicable law and in equity, including, but not limited to,
the UCC, and any or all of its other rights and remedies under the Loan
Documents.

 

-24-



--------------------------------------------------------------------------------

(iv) Possession. Lender may require Borrower to make the Collateral and the
records pertaining to the Collateral available to Lender at a place designated
by Lender which is reasonably convenient to Borrower, or may take possession of
the Collateral and the records pertaining to the Collateral without the use of
any judicial process and without any prior notice to Borrower. Lender’s sole
duty with respect to the custody, safe-keeping, and physical preservation of any
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with such Collateral in the same manner as Lender deals with similar
property for its own account.

 

(v) Sale. Lender may sell any or all of the Collateral at public or private sale
upon such terms and conditions as Lender may reasonably deem proper, whether for
cash, on credit, or for future delivery, in bulk or in lots. Lender may purchase
any Collateral at any such sale free of Borrower’s right of redemption, if any,
which Borrower expressly waives to the extent not prohibited by applicable law.
The net proceeds of any such public or private sale and all other amounts
actually collected or received by Lender pursuant hereto, after deducting all
costs and expenses incurred at any time in the collection of the Obligations and
in the protection, collection and sale of the Collateral, will be applied to the
payment of the Obligations, with any remaining proceeds paid to Borrower or
whoever else may be entitled thereto, and with each Credit Party remaining
jointly and severally liable for any amount remaining unpaid after such
application. Lender has no obligation to repair, refurbish or otherwise prepare
the Collateral for sale, lease or other use or disposition as authorized herein.
If Lender sells any Collateral upon credit, Borrower will receive credit against
the Obligations only for cash payments made by the purchaser to Lender. If the
purchaser fails to pay the purchase price, then Lender may resell the
Collateral.

 

(vi) Delivery of Cash, Checks, Etc. Lender may require Borrower to forthwith
upon receipt, transmit and deliver to Lender in the form received, all cash,
checks, drafts and other instruments for the payment of money (properly
endorsed, where required, so that such items may be collected by Lender) which
may be received by Borrower at any time in full or partial payment of any
Collateral, and require that Borrower not commingle any such items which may be
so received by Borrower with any other of its funds or property but instead hold
them separate and apart and in trust for Lender until delivery is made to
Lender.

 

(vii) Notification of Account Debtors. Lender may notify any account debtor of
Borrower that its Account or Chattel Paper has been assigned to Lender and
direct such account debtor to make payment directly to Lender of all amounts due
or becoming due with respect to such Account or Chattel Paper; and Lender may
enforce payment and collect, by legal proceedings or otherwise, such Account or
Chattel Paper.

 

(viii) Control of Collateral. Lender may otherwise take control in any lawful
manner of any cash or non-cash items of payment or proceeds of Collateral and of
any rejected, returned, stopped in transit or repossessed goods included in the
Collateral and endorse Borrower’s name on any item of payment on or proceeds of
the Collateral.

 

-25-



--------------------------------------------------------------------------------

(b) Set-Off. Lender shall have the further right upon the occurrence and during
the continuance of an Event of Default to set-off, appropriate and apply toward
payment of any of the Obligations, in such order of application as Lender may
from time to time and at any time elect, any cash, credit, deposits, accounts,
financial assets, investment property, securities and any other property of
Borrower which is in transit to or in the possession, custody or control of
Lender, MLPF&S or any agent, bailee, or affiliate of Lender or MLPF&S. Borrower
hereby collaterally assigns and grants to Lender a continuing security interest
in all such property as Collateral and as additional security for the
Obligations. Upon the occurrence and during the continuance of an Event of
Default, Lender shall have all rights in such property available to collateral
assignees and secured parties under all applicable laws, including, without
limitation, the UCC.

 

(c) Power of Attorney. Effective upon the occurrence and during the continuance
of an Event of Default, Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, with full power of substitution, in its place and stead and in
its name or in the name of Lender, to from time to time in Lender’s sole
discretion take any action and to execute any instrument which Lender may deem
necessary or advisable to accomplish the purposes of this Loan Agreement and the
other Loan Documents, including, but not limited to, to receive, endorse and
collect all checks, drafts and other instruments for the payment of money made
payable to Borrower included in the Collateral. The powers of attorney granted
to Lender in this Loan Agreement are coupled with an interest and are
irrevocable until the Obligations have been indefeasibly paid in full and fully
satisfied and all obligations of Lender under this Loan Agreement have been
terminated.

 

(d) Remedies are Severable and Cumulative. All rights and remedies of Lender
herein are severable and cumulative and in addition to all other rights and
remedies available in the Note, the other Loan Documents, at law or in equity,
and any one or more of such rights and remedies may be exercised simultaneously
or successively.

 

(e) No Marshalling. Lender shall be under no duty or obligation to (i) preserve,
protect or marshall the Collateral; (ii) preserve or protect the rights of any
Credit Party or any other Person claiming an interest in the Collateral; (iii)
realize upon the Collateral in any particular order or manner, (iv) seek
repayment of any Obligations from any particular source; (v) proceed or not
proceed against any Credit Party pursuant to any guaranty or security agreement
or against any Credit Party under the Loan Documents, with or without also
realizing on the Collateral; (vi) permit any substitution or exchange of all or
any part of the Collateral; or (vii) release any part of the Collateral from the
Loan Agreement or any of the other Loan Documents, whether or not such
substitution or release would leave Lender adequately secured.

 

(f) Notices. To the fullest extent permitted by applicable law, Borrower hereby
irrevocably waives and releases Lender of and from any and all liabilities and
penalties for failure of Lender to comply with any statutory or other
requirement imposed upon Lender relating to notices of sale, holding of sale or
reporting of any sale, and Borrower waives all rights of redemption or
reinstatement from any such sale. Any notices required under applicable law
shall be reasonably and properly given to Borrower if given by any of the
methods provided herein at least ten (10) days prior to taking action. Lender
shall have the right to postpone or adjourn any sale or other disposition of
Collateral at any time without giving notice of any such postponed or adjourned
date. In the event Lender seeks to take

 

-26-



--------------------------------------------------------------------------------

possession of any or all of the Collateral by court process, Borrower further
irrevocably waives to the fullest extent permitted by law any bonds and any
surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession, and any demand for possession prior
to the commencement of any suit or action.

 

Section 3.7 Miscellaneous.

 

(a) Non-Waiver. No failure or delay on the part of Lender in exercising any
right, power or remedy pursuant to this Loan Agreement, the Note or any of the
other Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any such right, power or remedy shall preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. Neither
any waiver of any provision of this Loan Agreement, the Note or any of the other
Loan Documents, nor any consent to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by Lender. Any waiver
of any provision of this Loan Agreement, the Note or any of the other Loan
Documents and any consent to any departure by Borrower from the terms of this
Loan Agreement, the Note or any of the other Loan Documents shall be effective
only in the specific instance and for the specific purpose for which given.
Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall in any case entitle Borrower to any other or further notice or
demand in similar or other circumstances.

 

(b) Disclosure. Borrower hereby irrevocably authorizes Lender and each of its
affiliates, to at any time (whether or not an Event of Default shall have
occurred) obtain from and disclose to each other any and all financial and other
information about Borrower. Borrower further irrevocably authorizes Lender to
contact, investigate, inquire and obtain references and other information on
Borrower from credit reporting services and agencies, former or current
creditors, and other Persons and sources (including, without limitation, any
affiliate of Lender) and to provide to any references, credit reporting services
and agencies, creditors and other persons and sources (including, without
limitation, affiliates of Lender) all financial, credit and other information
obtained by Lender relating to the Borrower.

 

(c) Communications. Delivery of an agreement, instrument, notice or other
document may, at the discretion of Lender, be by electronic transmission. Except
as required by law or otherwise provided herein or in a writing executed by the
party to be bound, all notices demands, requests, accountings, listings,
statements, advices or other communications to be given under the Loan Documents
shall be in writing, and shall be served either personally, by deposit with a
reputable overnight courier with charges prepaid, or by deposit in the United
States mail by certified mail return receipt required. Notices may be addressed
to Borrower as set forth at its address shown in the preamble hereto, or at such
other address designated in writing by Borrower or at any office to which
billing and account statements are sent; to Lender at its address shown in the
preamble hereto, or at such other address designated in writing by Lender. Any
such communication shall be deemed to have been given upon, in the case of
personal delivery the date of delivery, one Business Day after deposit with an
overnight courier, two (2) Business Days after deposit in the United States by
certified mail (return receipt required), or receipt of electronic transmission
(which shall be presumed to be three hours after the time of transmission unless
an error message is received by the sender), except that any notice of change of
address shall not be effective until actually received.

 

-27-



--------------------------------------------------------------------------------

(d) Fees, Expenses and Taxes. Borrower shall upon demand pay or reimburse Lender
for (i) all UCC, real property or other filing, recording and search fees and
expenses incurred by Lender in connection with the verification, perfection or
preservation of Lender’s rights hereunder or in any Collateral or any other
collateral for the Obligations; (ii) any and all stamp, transfer, mortgage,
intangible, document, filing, recording and other taxes and fees payable or
determined to be payable in connection with the borrowings hereunder or the
execution, delivery, filing and/or recording of the Loan Documents and any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith; and (iii) all reasonable fees and
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by Lender in connection with the preparation, execution,
administration, collection, enforcement, protection, waiver or amendment of this
Loan Agreement, or under any of the other Loan Documents and such other
instruments or documents, and the rights and remedies of Lender thereunder and
all other matters in connection therewith. The obligations of Borrower under
this paragraph shall survive the expiration or termination of this Loan
Agreement and the discharge of the other Obligations.

 

(e) Right to Perform Obligations. If Borrower shall fail to do any act or thing
which it has covenanted to do under this Loan Agreement or any of the Loan
Documents, or any representation or warranty on the part of Borrower contained
in this Loan Agreement or any of the Loan Documents shall be breached, then
Lender may, in its sole discretion, after five Business Days written notice is
sent to Borrower (or such lesser notice, including no notice, as is reasonable
under the circumstances), do the same or cause it to be done or remedy any such
breach, and may expend its funds for such purpose. Any and all reasonable
amounts so expended by Lender shall be repayable to Lender by Borrower upon
demand, with interest at the “Interest Rate” (as that item is defined in the
Note) during the period from and including the date funds are so expended by
Lender to the date of repayment, and all such amounts shall be additional
Obligations. The payment or performance by Lender of any of Borrower’s
obligations hereunder shall not relieve Borrower of said obligations or of the
consequences of having failed to pay or perform the same, and shall not waive or
be deemed a cure of any Default.

 

(f) [Reserved].

 

(g) Further Assurances. Borrower agrees to do such further acts and things and
to execute and deliver to Lender such additional agreements, instruments and
documents as Lender may reasonably require or deem advisable to effectuate the
purposes of this Loan Agreement, the Note or any of the other Loan Documents, or
to establish, perfect and maintain Lender’s security interests and Liens upon
the Collateral, including, but not limited to: (i) executing financing
statements or amendments thereto when and as reasonably requested by Lender; and
(ii) if in the reasonable judgment of Lender it is required by local law,
causing the owners and/or mortgagees of the real property on which any
Collateral may be located to execute and deliver to Lender waivers or
subordinations reasonably satisfactory to Lender with respect to any rights in
such Collateral.

 

(h) Binding Effect. This Loan Agreement, the Note and the other Loan Documents
shall be binding upon, and shall inure to the benefit of Lender, Borrower and
their respective successors and assigns. Lender reserves the right, at any time
while the Obligations remain outstanding, to sell, assign, syndicate or
otherwise transfer or dispose of any or all of Lender’s rights and interests
under the Loan Documents. Lender also reserves

 

-28-



--------------------------------------------------------------------------------

the right at any time to pool the Loan with one or more other loans originated
by Lender or any other Person, and to securitize or offer interests in such pool
on whatever terms and conditions Lender shall determine. Borrower consents to
Lender releasing financial and other information regarding Borrower, the other
Credit Parties, the Collateral and the Loan in connection with any such sale,
pooling, securitization or other offering. Borrower shall not assign any of its
rights or delegate any of its obligations under this Loan Agreement, the Note or
any of the other Loan Documents without the prior written consent of Lender.
Unless otherwise expressly agreed to in a writing signed by Lender, no such
consent shall in any event relieve Borrower of any of its obligations under this
Loan Agreement, the Note or any of the other Loan Documents.

 

(i) Interpretation; Construction. (i) Captions and section and paragraph
headings in this Loan Agreement are inserted only as a matter of convenience,
and shall not affect the interpretation hereof; (ii) no provision of this Loan
Agreement shall be construed against a particular Person or in favor of another
Person merely because of which Person (or its representative) drafted or
supplied the wording for such provision; and (iii) where the context requires:
(a) use of the singular or plural incorporates the other, and (b) pronouns and
modifiers in the masculine, feminine or neuter gender shall be deemed to refer
to or include the other genders.

 

(j) Governing Law. This Loan Agreement, the Note and, unless otherwise expressly
provided therein, each of the other Loan Documents, shall be governed in all
respects by the laws of the State of Illinois, not including its conflict of law
provisions.

 

(k) Severability of Provisions. Whenever possible, each provision of this Loan
Agreement, the Note and the other Loan Documents shall be interpreted in such
manner as to be effective and valid under applicable law. Any provision of this
Loan Agreement, the Note or any of the other Loan Documents which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Loan Agreement, the Note and the
other Loan Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(l) Term. This Loan Agreement shall become effective when accepted by Lender at
its office in Chicago, Illinois, and subject to the terms hereof, shall continue
in effect so long thereafter as there shall be any moneys owing hereunder or
under the Note, or there shall be any other Obligations outstanding. Borrower
hereby waives notice of acceptance of this Loan Agreement by Lender.

 

(m) Exhibits. The exhibits to this Loan Agreement are hereby incorporated and
made a part hereof and are an integral part of this Loan Agreement.

 

(n) Counterparts; Facsimiles. This Loan Agreement may be executed in one or more
counterparts which, when taken together, constitute one and the same agreement.
Signatures transmitted by facsimile or other electronic means shall be effective
as originals.

 

(o) JURISDICTION; WAIVER. BORROWER ACKNOWLEDGES THAT THIS LOAN AGREEMENT IS
BEING ACCEPTED BY LENDER IN PARTIAL CONSIDERATION OF LENDER’S RIGHT AND OPTION,
IN ITS SOLE

 

-29-



--------------------------------------------------------------------------------

DISCRETION, TO ENFORCE THE LOAN DOCUMENTS IN EITHER THE STATE OF ILLINOIS OR IN
ANY OTHER JURISDICTION WHERE CUSTOMER OR ANY COLLATERAL MAY BE LOCATED. BORROWER
IRREVOCABLY SUBMITS ITSELF TO JURISDICTION IN THE STATE OF ILLINOIS AND VENUE IN
ANY STATE OR FEDERAL COURT IN THE COUNTY OF COOK FOR SUCH PURPOSES, AND BORROWER
WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND THE
CONVENIENCE OF ANY SUCH FORUM, AND ANY AND ALL RIGHTS TO REMOVE SUCH ACTION FROM
STATE TO FEDERAL COURT. BORROWER FURTHER WAIVES ANY RIGHTS TO COMMENCE ANY
ACTION AGAINST LENDER IN ANY JURISDICTION EXCEPT IN THE COUNTY OF COOK AND STATE
OF ILLINOIS. BORROWER AGREES THAT ALL SUCH SERVICE OF PROCESS SHALL BE MADE BY
MAIL OR MESSENGER DIRECTED TO IT IN THE SAME MANNER AS PROVIDED FOR NOTICES TO
BORROWER IN THIS LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3) DAYS AFTER THE SAME
SHALL HAVE BEEN POSTED TO BORROWER OR BORROWER’S AGENT. NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHT OF Lender TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION OR PROCEEDING
AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF LENDER. BORROWER
FURTHER WAIVES THE RIGHT TO BRING ANY NON-COMPULSORY COUNTERCLAIMS.

 

(p) JURY WAIVER. LENDER AND BORROWER HEREBY EACH EXPRESSLY WAIVE ANY AND ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER
RELATING TO, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE LOAN, THE
OBLIGATIONS, THIS LOAN AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS AND/OR ANY OF
THE TRANSACTIONS WHICH ARE THE SUBJECT MATTER OF THIS LOAN AGREEMENT.

 

(q) Survival. All representations, warranties, agreements and covenants
contained in the Loan Documents shall survive the signing and delivery of the
Loan Documents, and all of the waivers made and indemnification obligations
undertaken by Borrower shall survive the termination, discharge or cancellation
of the Loan Documents.

 

(r) Borrower’s Acknowledgments. The Borrower acknowledges that the Borrower (i)
has had ample opportunity to consult with counsel and such other parties as
deemed advisable prior to signing and delivering this Loan Agreement and the
other Loan Documents; (ii) understands the provisions of this Loan Agreement and
the other Loan Documents, including all waivers contained therein; and (iii)
signs and delivers this Loan Agreement and the other Loan Documents freely and
voluntarily, without duress or coercion.

 

(s) Customer Identification – USA Patriot Act Notice; OFAC and Bank Secrecy Act.
Lender hereby notifies Borrower and each Credit Party that pursuant to the
requirements

 

-30-



--------------------------------------------------------------------------------

of the USA Patriot Act, and the Lender’s policies and practices, the Lender is
required to obtain, verify and record certain information and documentation that
identifies Borrower and each Credit Party, which information includes the name
and address of Borrower and each Credit Party and such other information that
will allow Lender to identify Borrower and each Credit Party in accordance with
the USA Patriot Act. In addition, Borrower shall (a) ensure that no Person who
owns a controlling interest in or otherwise controls Borrower or any Subsidiary
of Borrower is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loan to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause its
Subsidiaries to comply, with all Applicable Laws.

 

(t) Successors and Assigns. This Loan Agreement shall inure to the benefit of
Lender, its successors and assign, and shall be binding upon the successors of
Borrower. The rights and obligations of Borrower under this Loan Agreement may
not be assigned or delegated. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender’s rights and obligations hereunder, in the Promissory Notes,
in the Collateral and/or the Obligations held by it to others at any time and
from time to time; and Lender may disclose to any such purchaser, assignee,
transferee or participant (the “Participant”), or potential Participant, this
Loan Agreement and all information, reports, financial statements and documents
executed or obtained in connection with this Loan Agreement which Lender now or
hereafter may have relating to the Loan, Borrower, or the business of Borrower.
Lender shall, acting for this purpose as an ministerial agent of Borrower,
maintain at its offices a copy of each participation sold and assignment
agreement delivered to it and register for the recordation of the names and
addresses of each participant or assignee, and the commitment, amount and terms
of each such participation and assignment including specifying any such
participant’s or assignee’s entitlement to payments of principal and interest,
and any payments made, with respect to each such participation or assignment.
The entries in such register shall be conclusive and Lender and Borrower may
treat each such Person whose name is recorded therein pursuant to the terms
hereof as a participant in the Loan and as Lender to the extent of an assignment
of the Loan. Borrower hereby grants to any Participant all liens, rights and
remedies of Lender under the provisions of this Agreement or any other documents
relating hereto or under applicable laws. Borrower agrees that any Participant
may enforce such liens and exercise such rights and remedies in the same manner
as if such Participant were Lender and a direct creditor of Borrower.

 

(u) Additional Financing. Provided (i) no Event of Default has occurred and is
continuing and (ii) after giving effect to the proposed financing, the aggregate
amount outstanding on the Loan does not exceed 60% of the Net OLV of Operating
Rig Collateral after giving effect to Borrower’s request for release of Lender’s
security interest in particular Rigs, if Borrower seeks financing for Operating
Rigs other than Rigs referred-to in Sections 2.3 and 2.4 hereof and Lender
declines to finance such Rigs after receipt of              Business Days’
notice from Borrower seeking such financing and providing Lender with all
information necessary for it to consider such financing, Lender will release its
security interest in the Rigs so identified at the time of funding of such
alternate financing.

 

(v) INTEGRATION. THIS LOAN AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
CONSTITUTES THE ENTIRE

 

-31-



--------------------------------------------------------------------------------

UNDERSTANDING AND REPRESENTS THE FULL AND FINAL AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR WRITTEN AGREEMENTS OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE
PARTIES. WITHOUT LIMITING THE FOREGOING, BORROWER ACKNOWLEDGES THAT: (I) NO
PROMISE OR COMMITMENT HAS BEEN MADE TO IT BY LENDER, MLPF&S OR ANY OF THEIR
RESPECTIVE EMPLOYEES, AGENTS OR REPRESENTATIVES TO MAKE ANY LOAN ON ANY TERMS
OTHER THAN AS EXPRESSLY SET FORTH HEREIN, OR TO MAKE ANY OTHER LOAN OR OTHERWISE
EXTEND ANY OTHER CREDIT TO BORROWER OR ANY OTHER PARTY; AND (II) EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS LOAN AGREEMENT SUPERSEDES AND REPLACES
ANY AND ALL PROPOSALS, LETTERS OF INTENT AND APPROVAL AND COMMITMENT LETTERS
FROM LENDER TO BORROWER, NONE OF WHICH SHALL BE CONSIDERED A LOAN DOCUMENT. NO
AMENDMENT OR MODIFICATION OF ANY OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY SHALL BE EFFECTIVE UNLESS IN A WRITING SIGNED BY BOTH LENDER AND BORROWER.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

-32-



--------------------------------------------------------------------------------

This Loan Agreement and the other Loan Documents are executed under seal and are
intended to take effect as sealed instruments.

 

IN WITNESS WHEREOF, this Loan Agreement has been executed as of the day and year
first above written.

 

BRONCO DRILLING COMPANY, INC., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Accepted at Chicago, Illinois: MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

-1-